Case 1:19-cv-02921-AMD-RML Document 5 Filed 05/21/19 Page 1 of 20 PageID #: 26



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
JHON VINAS and ANDRES VINAS
on behalf of themselves and all others
similarly situated,
                                                                           19-cv-02921 (AMD) (RML)
                                                    Plaintiffs,
                                                                           AMENDED COMPLAINT

                          - against -                                      FLSA COLLECTIVE

                                                                           CLASS ACTION
MLJ PAINTING CORP. and
JOSEPH PICATAGGI,
individually,

                                                     Defendants.
-----------------------------------------------------------------------X
          Plaintiffs Jhon Vinas (“J. Vinas”) and Andres Vinas (“A. Vinas”) (collectively

“Plaintiffs”), by and through their attorneys, The Law Offices of Jacob Aronauer, on behalf of

themselves and all others similarly situated, allege as follows:

                                        NATURE OF THE ACTION

      1. Plaintiffs bring this action on behalf of themselves and a putative class of painters who

           provided labor for MLJ Painting Corp. (“MLJ”) and Joseph Picataggi (“Picataggi”)

           (collectively “Defendants”) on public works projects and other construction projects.

           Plaintiffs seek to recover New York State mandated prevailing wages and supplemental

           benefits as well as unpaid overtime and wage notice damages under the New York

           Wage Theft Prevention Act.

     2.    Plaintiffs bring this action on behalf of themselves and all similarly situated current and

           former non-exempt workers who elect to opt-in to this action pursuant to the Fair Labor

           Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., and specifically, the collective
Case 1:19-cv-02921-AMD-RML Document 5 Filed 05/21/19 Page 2 of 20 PageID #: 27



        action provision of 29 U.S.C. § 216(b), to remedy violations of unpaid overtime

        provisions of the FLSA by Defendants.

     3. Plaintiffs, construction workers in the greater New York City area, who paint building

        interiors, are former employees of MLJ, a company that employs workers to paint

        residential buildings and public.

     4. MLJ is a subcontractor on larger projects, some of which are public and some of which

        are private.

     5. MLJ has been engaged as a prime contractor and/or subcontractor for numerous

        publicly funded construction projects in New York City.

     6. The locations of at least some of the public projects where Plaintiffs worked were 34-

        42 35th St., Long Island City, NY, and 250 Bradhurst Ave., New York, NY.

     7. On information and belief, the location at 250 Bradhurst Ave., New York, NY is a

        publicly funded Boys and Girls Club.

     8. Plaintiffs bring this action on behalf of themselves and a class of similarly situated

        former and current employees of the Corporate Defendants, pursuant to Fed. R. Civ. P.

        23, for unpaid wages, pursuant to NYLL, Article 6, §§ 190 et seq.; NYLL, Article 19,

        §§ 650 et seq.; and its supporting regulations, 12 N.Y.C.R.R. 142-2-2.

     9. Plaintiffs bring this action on behalf of themselves and a class of similarly situated

        current and former employees of Defendants, pursuant to Fed. R. Civ. Rule 23 as third-

        party beneficiaries, for Defendants’ breach of contract.

     10. Defendants failed to comply with the statutorily required provision of all publicly

        financed contracts entered into in the State of New York to abide by NYLL § 220,




                                               2
Case 1:19-cv-02921-AMD-RML Document 5 Filed 05/21/19 Page 3 of 20 PageID #: 28



        requiring the payment of prevailing wages and supplemental benefits as set by the New

        York City Comptroller.

                                 JURISDICTION & VENUE

     11. This Court has subject matter jurisdiction under 28 U.S.C. § 1331, 29 U.S.C. §§ 216(b),

        (c), and 217; and 28 U.S.C. § 1337. It has supplemental jurisdiction over Plaintiff’s

        state law claims under 28 U.S.C. 1367(a).

     12. Venue is proper in this district under 28 U.S.C. § 1391(b)(c), because all or a

        substantial part of the events or omissions giving rise to the claims occurred in this

        district.

     13. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 201

        and 2202.

                                          PARTIES

Plaintiffs and Putative Class Members

     14. Plaintiffs and other members of the putative class are construction workers in New

        York City.

     15. Jhon Vinas resides in Queens County, New York.

     16. Andre Vinas resides in Queens County, New York.

     17. At various times throughout the relevant period, Plaintiffs, as well as other members of

        the putative class, were jointly employed by Defendants and were employees within the

        meaning of the NYLL, Article 6, § 190(2).




                                               3
Case 1:19-cv-02921-AMD-RML Document 5 Filed 05/21/19 Page 4 of 20 PageID #: 29



MLJ

      18. MLJ is a construction business incorporated in the State of New York, with its DOS

         Process address listed as 10 Shenandoah Blvd., Port Jefferson Sta., New York 11776 on

         the NYS Department of State Division of Corporations database.

      19. On information and belief, MLJ provided and continues to provide painting services as

         both a subcontractor on numerous public works projects in New York City throughout

         the relevant period.

      20. Upon information and belief, Joseph Picataggi is the President and Chief Executive

         Officer of MLJ.

Joseph Picataggi

      21. Upon information and belief, Joseph Picataggi maintains control, oversight and the

         direction of MLJ.

      22. Defendant Picataggi is a person engaged in business in Kings County, Queens County,

         New York County and Suffolk County, who is sued individually in his capacity as an

         owner, officer and/or agent of MLJ.

      23. Defendant Picataggi exercises sufficient control over MLJ to be considered Plaintiffs’

         employer under the NYLL, and at all times material hereto said defendant had the

         authority to hire and fire Plaintiffs and established and maintained policies regarding

         the pay practices at MLJ.

      24. Defendant Picataggi employed Plaintiff at all times relevant.

      25. Defendant Picataggi had substantial control over Plaintiffs’ working conditions and

         practices alleged herein.




                                                4
Case 1:19-cv-02921-AMD-RML Document 5 Filed 05/21/19 Page 5 of 20 PageID #: 30



                                        The Rule 23 Class

     26. Plaintiffs and members of the Rule 23 Class and the FLSA Collective Action were

        employed by Defendants.

     27. Plaintiffs bring their NYLL claims and breach of contract claim on their own behalf

        and on behalf of a class of persons pursuant to Fed. R. Civ. P. 23, on behalf of all

        individuals who performed painting work for Defendants and who failed to receive the

        prevailing wage and supplemental benefits rate, as set by the New York City Prevailing

        Wage Schedule, for any and all hours worked on publicly financed construction

        projects at any time during the six years prior to the filing of this case or between filing

        and the entry of judgment in this case (the “Class”).

     28. The persons in the class identified above are so numerous that joinder of all members is

        impracticable. Although the precise number of such persons is presently unknown to

        Plaintiffs and calculation of such numbers would require facts in the sole control of

        Defendants, upon information and belief, there are more than 75 members of the class

        during the class period.

     29. The claims of Plaintiffs are typical of the claims of the Class.

     30. Plaintiffs will fairly and adequately protect the interest of the Class.

     31. A class action is superior to other available methods for the fair and efficient

        adjudication of the controversy, particularly in the context of wage and hour litigation

        where the individual plaintiffs lack the financial resources to vigorously prosecute a

        lawsuit in court against corporate defendants. The members of the Class have been

        damaged and are entitled to recovery as a result of Defendants’ common and uniform

        policies, practices, and procedures.          Although the relative damages suffered by



                                                  5
Case 1:19-cv-02921-AMD-RML Document 5 Filed 05/21/19 Page 6 of 20 PageID #: 31



        individual class members are not de minimus, such damages are small compared to the

        expense and burden of individual prosecution of this litigation. In addition, class action

        litigation and certification is superior because it will obviate the need for unduly

        duplicative litigation which might result in inconsistent judgments about Defendants’

        practices.

     32. Defendants have acted on grounds generally applicable to the Class, thereby making

        declaratory relief appropriate for the class.

     33. There are questions of law and fact common to the class which predominate any

        questions solely affecting individual members of the class, including:

          a. Whether Defendants failed to keep true and accurate time records for all hours

             worked by Plaintiffs and the Class;

          b. What proof of hours worked is sufficient where employers fail in their duty to

             maintain true and accurate time records;

          c. Whether MLJ entered into certain contracts with various government agencies to

             provide painting services for public works projects;

          d. Whether Defendant MLJ entered into contracts with various government agencies

             to provide painting services for public works projects;

          e. Whether MLJ entered into contracts with various prime contractors as a

             subcontractor; and

          f. Whether Defendants failed to ensure that Plaintiffs and the putative class were

             paid the prevailing wage and required supplements for all work performed on

             publicly financed construction projects, per contract terms statutorily required to

             be included in all public works contracts.



                                                 6
Case 1:19-cv-02921-AMD-RML Document 5 Filed 05/21/19 Page 7 of 20 PageID #: 32



                         CLASSWIDE FACTUAL ALLEGATIONS

     34. Plaintiffs and members of the Class (“Class Members”) were employed by and worked

        for MLJ.

     35. Plaintiffs and Class Members, as part of their employment for MJL worked on various

        public work projects throughout the five boroughs of New York City.

     36. Defendants always paid Plaintiffs and the Class Members in cash.

     37. NYLL, Article 8, requires both contractors and subcontractors to keep certified payroll

        records of the hours worked and hourly wage rates paid to all laborers on publicly

        financed construction projects.

     38. Upon information and belief, Defendants paid the majority of Plaintiffs or Class

        Members at a daily rate between $100 and $170 per day, depending upon the

        individual.

     39. Upon information and belief, at no time were Plaintiffs and the Class Members paid the

        prevailing wage plus the supplemental benefit rate, for any hour worked.

     40. They were instead paid either an hourly, daily or weekly wage, depending on the

        employee, and these wages were always below the supplemental benefit rate.

     41. As part of its regular business practice, MJL willfully and repeatedly engaged in a

        pattern, practice, and/or policy of violating the NYLL.        This pattern or practice

        includes, but is not limited to:

          a. Willfully failing to record all of the hours that its employees worked;

          b. Willfully failing to retain true and accurate records of the wages paid to

              employees;




                                               7
Case 1:19-cv-02921-AMD-RML Document 5 Filed 05/21/19 Page 8 of 20 PageID #: 33



          c. Willfully failing to pay Plaintiffs and Class Members the required prevailing

              wages and supplemental benefits.

     42. At all relevant times, MJL failed to post and/or keep posted a notice explaining

        employees’ rights under the NYLL.

     43. NYLL, Article 8, § 220(3)(a) requires that all contracts and subcontracts entered into

        for the performance of public works in New York State include contract terms requiring

        that individuals who work pursuant to such contracts be paid the prevailing wage and

        supplements at rates to be determined by the New York City Comptroller.

     44. This statutorily required promise to pay and ensure payment of the prevailing wages

        and supplements in the public works contracts was made for the benefit of all workers

        furnishing labor on the sites of public works projects and, as such, Plaintiffs and Class

        Members furnishing such labor are the beneficiaries of that promise and the contracts

        entered into by Defendants and government agencies.

     45. On information and belief, MJL entered into contracts with government agencies,

        including the New York City Department of Housing Preservation and Development, to

        provide painting services and employed Plaintiffs and Class Members to perform the

        required work.

     46. In performance of Defendants’ contracts and subcontracts on public works projects,

        Plaintiffs and Class Members performed painting services, including painting the

        interiors and exteriors of buildings.

     47. Plaintiffs and the proposed class members did not sign in and sign out each day because

        Defendants did not provide any mechanism or procedure to do so.




                                                8
Case 1:19-cv-02921-AMD-RML Document 5 Filed 05/21/19 Page 9 of 20 PageID #: 34



     48. Defendants willfully failed to pay Plaintiffs and Class Members engaged in labor on

        said public works projects the prevailing wages and supplements as required by the

        above mentioned contract terms.

     49. MJL willfully failed to ensure that Plaintiffs and Class Members employed to fulfill

        said public works contracts were paid the prevailing wages and supplements as required

        by the above-mentioned contract terms.

     50. Furthermore, NYLL, Article 8, requires both contractors and all subcontractors

        performing work on a public works project to post the prevailing wage schedule and

        supplement rates.

     51. Defendants did not post the prevailing wage schedule and supplement rates at any of

        the work sites of the public works projects for which Plaintiffs provided labor.

     52. NYLL, Article 8, requires contractors on public works projects to provide

        subcontractors with the schedule of prevailing wages and supplements.

     53. NYLL, Article 8, requires that subcontractors on public works projects provide

        contractors with a verified statement attesting that the schedule of wages and

        supplements has been reviewed and received, and agreeing to pay the applicable

        prevailing wages and supplements.

     54. For the public works projects for which Plaintiffs furnished labor, MLJ and its owners

        did not provide MLJ with a verified statement attesting that the schedule of wages and

        supplements has been reviewed and received, and agreeing to pay the applicable

        prevailing wages and supplements.

     55. All of the work that Plaintiffs and Class Members performed was assigned by

        Defendants.



                                               9
Case 1:19-cv-02921-AMD-RML Document 5 Filed 05/21/19 Page 10 of 20 PageID #: 35



     56. Plaintiffs and Class Members were paid only in cash.

     57. As part of its regular business practice, MJL willfully and repeatedly engaged in a

        pattern, practice, and/or policy of violating the NYLL.        This pattern or practice

        includes, but is not limited to:

          a. Willfully failing to record all of the hours that its employees worked;

          b. Willfully failing to retain true and accurate records of the wages paid to

              employees;

          c. Willfully failing to pay Plaintiffs and Class Members the required prevailing

              wages and supplemental benefits.

     58. At all relevant times, MJL failed to post and/or keep posted a notice explaining

        employees’ rights under the NYLL.

     59. Plaintiffs and Class Members, as part of their employment for MJL regularly worked

        on public works projects throughout New York City financed by various city agencies.

     60. NYLL, Article 8, requires that all contracts and subcontracts entered into for the

        performance of public works in New York State include contract terms requiring that

        individuals who work pursuant to such contracts be paid the prevailing wage and

        supplements at rates to be determined by the New York City Comptroller.

     61. NYLL, Article 8, requires both contractors and all subcontractors performing work on a

        public works project to post the prevailing wage schedule and supplement rates.

     62. NYLL, Article 8, requires contractors on public works projects to provide

        subcontractors with the schedule of prevailing wages and supplements.

     63. NYLL, Article 8, requires that subcontractors on public works projects provide

        contractors with a verified statement attesting that the schedule of wages and



                                              10
Case 1:19-cv-02921-AMD-RML Document 5 Filed 05/21/19 Page 11 of 20 PageID #: 36



        supplements has been reviewed and received, and agreeing to pay the applicable

        prevailing wages and supplements.

     64. NYLL, Article 8, requires both contractors and subcontractors to keep certified payroll

        records of the hours worked and hourly wage rates paid to all laborers on publicly

        financed construction projects.

     65. Plaintiffs and Class Members were not paid the prevailing wage or supplemental

        benefits rate as required by said contract terms.

     66. The statutorily required promise to pay and ensure payment of the prevailing wage,

        supplements, and overtime in the public works contracts was made for the benefit of all

        workers furnishing labor on the sites of public works projects and, as such, Plaintiffs

        and Class Members furnishing such labor are the beneficiaries of that promise and the

        contracts entered into by Defendants and government agencies.

     67. Upon information and belief, MJL entered into contracts with government agencies,

        including the New York City Department of Housing Preservation and Development, to

        provide painting services and employed Plaintiffs and Class Members to perform the

        required work.

     68. Upon information and belief, MJL entered into numerous contracts for public works

        with governmental agencies, including the New York City Department of Housing

        Preservation and Development to provide, inter alia, painting services.

     69. MJL willfully failed to ensure that Plaintiffs and Class Members employed to fulfill

        said public works contracts were paid the prevailing wage, supplements, and overtime,

        as required by the above-mentioned contract terms.




                                               11
Case 1:19-cv-02921-AMD-RML Document 5 Filed 05/21/19 Page 12 of 20 PageID #: 37



     70. In performance of MLJ’s contracts and subcontracts on public works projects, Plaintiffs

        and Class Members performed painting services, including painting the interiors and

        exteriors of buildings.

     71. Upon information and belief, MLJ paid the majority of Plaintiffs or Class Members at a

        daily rate between $100 and $170 a day.

     72. Upon information and belief, at no time were Plaintiffs or Class Members paid the

        prevailing wage plus the supplemental benefit rate for any hour worked.

     73. Defendants’ unlawful conduct as herein described has been widespread, repeated, and

        consistent.

                         INDIVIDUAL FACTUAL ALLEGATIONS

 Jhon Vinas

     74. J. Vinas worked as a painter for Defendants from June 2015 to June 2017, and again

        from April 2018 to February 2019.

     75. J. Vinas worked on various public work projects on behalf of Defendants.

     76. When J. Vinas worked overtime, he was not paid time and one half.

     77. J. Vinas was always paid in cash by Defendants.

     78. In addition, when J. Vinas worked on public work projects, he was not paid the

        applicable prevailing wage rate or supplemental benefits rate.

     79. Instead, J. Vinas was paid a flat daily salary in cash.

     80. Depending upon the time that J. Vinas worked for Defendants, J. Vinas was paid

        between $100 and $170 a day.




                                                 12
Case 1:19-cv-02921-AMD-RML Document 5 Filed 05/21/19 Page 13 of 20 PageID #: 38



 Andres Vinas

      81. A. Vinas worked as a painter for Defendants Medina from November 2015 through

          November 2018.

      82. A. Vinas worked on various public work projects on behalf of Defendants.

      83. When A. Vinas worked overtime, he was not paid time and one half.

      84. A. Vinas was always paid in cash by Defendants.

      85. In addition, when A. Vinas worked on public work projects, he was not paid the

          applicable prevailing wage rate or supplemental benefits rate.

      86. Instead, A. Vinas was paid a flat daily salary in cash.

      87. Depending upon the time that A. Vinas worked for Defendants, A. Vinas was paid

          between $100 to $170 a day.

 Defendants’ Violations of the Wage Theft Protection Act

      88. The NYLL and Wage Theft Prevention Act require employers to provide all employees with a

          written notice of wage rates.

      89. Plaintiffs were never given a notice containing the rate or rates of pay and basis thereof,

          whether paid by the hour, shift, day, week, salary, piece commission, or other; allowances, if

          any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the

          regular pay day designated by the employer in accordance with NYLL 191; the name of the

          employer; any “doing business as” names used by the employer; the physical address of the

          employer’s main office or principal place of business, and a mailing address if different; the

          telephone number of the employer; and anything otherwise required by law.

      90. Plaintiffs were never given a notice containing the rate or rates of pay and basis thereof,

          whether paid by the hour, shift, day, week, salary, piece commission, or other; allowances, if

          any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the

          regular pay day designated by the employer in accordance with NYLL 191; the name of the

                                                  13
Case 1:19-cv-02921-AMD-RML Document 5 Filed 05/21/19 Page 14 of 20 PageID #: 39



        employer; any “doing business as” names used by the employer; the physical address of the

        employer’s main office or principal place of business, and a mailing address if different; the

        telephone number of the employer; and anything otherwise required by law.

     91. Upon information and belief, Defendants never gave wage notices to nor were wage notices

        signed by any other employee of Defendants.

                                FIRST CAUSE OF ACTION
                                    Breach of Contract
                               (On Behalf of the Rule 23 Class)

     92. Plaintiffs repeat and re-allege the allegations contained in all previous paragraphs

        herein.

     93. NYLL, Article 8, § 220(3)(a), (b) requires that all contracts to which the state, public

        benefit corporation, or a municipal corporation is a party “shall contain a provision that

        each laborer, workman, or mechanic, employed by such contractor, subcontractor or

        other person about or upon such public work, shall be paid the [prevailing] wage[]” and

        supplements for each hour worked.

     94. The statutorily required incorporation of such terms into all public works contracts and

        subcontracts in the State of New York exists for the benefit of Plaintiffs and Class

        Members.

     95. Defendants breached their public works contracts and/or subcontracts by failing to pay

        Plaintiffs and Class Members the prevailing wage and supplemental benefits rate for all

        hours worked in performance of said contracts.




                                                14
Case 1:19-cv-02921-AMD-RML Document 5 Filed 05/21/19 Page 15 of 20 PageID #: 40



                              SECOND CAUSE OF ACTION
                                 (Pled in the Alternative)
                                   Unjust Enrichment
                              (On Behalf of the Rule 23 Class)

     96. Plaintiffs repeat and re-allege the allegations contained in all previous paragraphs

        herein.

     97. Plaintiffs and Class Members have performed a significant amount of work for which

        they have not been paid.

     98. Upon information and belief, when Defendants entered into the public works contracts

        and/or subcontracts, they agreed to pay the required prevailing wage, overtime, and

        supplemental benefit rates of pay to Plaintiffs and Class Members.

     99. Upon information and belief, Defendants billed the public owner, such as the New

        York City Department of Housing Preservation and Development, overtime and

        supplemental benefit rates which were not paid to Plaintiffs and Class Members.

     100.    As a result of this failure to pay said wages, Defendants were unjustly enriched

        for work and services performed by Plaintiffs and Class Members.

                            THIRD CAUSE OF ACTION
             New York Labor Law – Failure to Provide Annual Wage Notices
                           (Brought on the Rule 23 Class)

     101.    Plaintiffs, on behalf of themselves and the Class, re-allege and incorporate by

        reference all allegations in all preceding paragraphs.

     102.    Defendants willfully failed to supply Plaintiffs and the class with wage notices, as

        required by NYLL, Article 6, § 195(1), in English or in the language identified by

        Plaintiffs as their primary language, containing Plaintiffs’ rate or rates of pay and basis

        thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

        hourly rate or rates of pay and overtime rate or rates of pay if applicable; the regular

                                               15
Case 1:19-cv-02921-AMD-RML Document 5 Filed 05/21/19 Page 16 of 20 PageID #: 41



        payday designated by the employer in accordance with NYLL, Article 6, § 191; the

        name of the employer; any “doing business as” names used by the employer; the

        physical address of the employer’s main office or principal place of business, and a

        mailing address if different; the telephone number of the employer; plus such other

        information as the commissioner deems material and necessary.

     103.    Through their knowing or intentional failure to provide Plaintiffs and the class

        with the wage notices required by the NYLL, Defendants have willfully violated

        NYLL, Article 6, §§ 190 et seq., and the supporting New York State Department of

        Labor Relations regulations.

     104.    Due to Defendants’ willful violations of NYLL, Article 6, § 195(1), Plaintiffs and

        the class are entitled to statutory penalties of fifty dollars per work day that Defendants

        failed to provide Plaintiffs with wage notices, or a total of five thousand dollars each,

        reasonable attorneys’ fees, costs and injunctive and declaratory relief, as provided for

        by the NYLL, Article 6, § 198(1-b).

                          FOURTH CAUSE OF ACTION
               New York Labor Law- Failure to Provide Wage Statements
                       (Brought on behalf of the Rule 23 Class)

     105.    Plaintiffs, on behalf of themselves and the Class, re-allege and incorporate by

        reference all allegations in all preceding paragraphs.

     106.    Defendants have willfully failed to supply Plaintiffs and the class with accurate

        statements of wages as required by NYLL, Article 6, § 195(3), containing the dates of

        work covered by that payment of wages; name of employee; name of employer; address

        and phone number of employer; rate or rates of pay and basis thereof, whether paid by

        the hour, shift, day, week, salary, piece, commission, or other; gross wages; hourly rate



                                               16
Case 1:19-cv-02921-AMD-RML Document 5 Filed 05/21/19 Page 17 of 20 PageID #: 42



        or rates of pay and overtime rate or rates of pay if applicable; the number of hours

        worked, including overtime hours worked if applicable; deductions; and net wages.

     107.    Through their knowing or intentional failure to provide Plaintiffs and the class

        with the wage statements required by the NYLL, Defendants have willfully violated

        NYLL, Article 6, §§ 190 et seq., and the supporting New York State Department of

        Labor Relations regulations.

     108.    Due to Defendants’ willful violations of NYLL, Article 6, § 195(3), Plaintiffs and

        the Class are entitled to statutory penalties of two hundred fifty dollars for each work

        day that Defendants failed to provide Plaintiffs with accurate wage statements, or a

        total of five thousand dollars each, reasonable attorneys’ fees, costs and injunctive and

        declaratory relief, as provided for by NYLL, Article 6, § 198(1-d).

                            FIFTH CAUSE OF ACTION
                              Fair Labor Standards Act
                    (On behalf of Plaintiffs and the FLSA Collective)

     109.    Plaintiffs, on behalf of themselves and the Class, re-allege and incorporate by

        reference all allegations in all preceding paragraphs.

     110.    Defendants engaged in a widespread pattern or practice of violating the FLSA, 29

        U.S.C. §§ 201 et seq.

     111.    Plaintiffs consent in writing to being parties to this action, pursuant to 29 U.S.C. §

        216(b). Plaintiffs’ written consents are attached hereto and incorporated by reference.

     112.    At all times relevant to this action, Plaintiffs and Class Members were employed

        by Defendants within the meaning of the FLSA, 29. U.S.C. §203.




                                               17
Case 1:19-cv-02921-AMD-RML Document 5 Filed 05/21/19 Page 18 of 20 PageID #: 43



      113.       At various times throughout the relevant period, Plaintiffs and Class Members

          were jointly employed by Defendants within the meaning of the FLSA, 29 U.S.C. §

          203.

      114.       At all times relevant to this action, Plaintiffs and Class Members were engaged in

          commerce and MLJ was an enterprise engaged in commerce within the meaning of 29

          U.S.C. §§ 206(a) and 207(a).

      115.       Defendants willfully failed to pay Plaintiffs and Class Members overtime

          compensation at a rate of not less than one and one-half times their wage for each hour

          worked in excess of 40 in a workweek, in violation of the FLSA, 29 U.S.C. § 207(a)(1).

      116.       Defendants failed to keep appropriate and accurate payroll and time records as

          required by federal law.

      117.       Due to the FLSA violations committed by Defendants, Plaintiffs and Class

          Members have been deprived of overtime compensation in amounts to be determined at

          trial, and are entitled to recovery of such amounts, liquidated damages, prejudgment

          interest, attorneys’ fees, and other compensation pursuant to 29 U.S.C. § 216(b).

                                     PRAYER FOR RELIEF

        WHEREFORE Plaintiffs, individually and on behalf of all others similarly situated, pray

 for the following relief:

        a. That, at the earliest possible time, Plaintiffs be permitted to give notice of this class

             action, or that the court issue such notice to all persons who are presently, or have at

             any time during the six years immediately preceding the filing of this suit, up through

             and including the date of this court’s issuance of court-supervised notice, been

             employed by Defendants MLJ and Joseph Picataggi, individually;



                                                 18
Case 1:19-cv-02921-AMD-RML Document 5 Filed 05/21/19 Page 19 of 20 PageID #: 44



       b. Certification of this case a class action pursuant to Fed. R. Civ. P. 23;

       c. Unpaid wages, attorney’s fees, costs and interest pursuant to 29 U.S.C. § 201 et seq.

          and NYLL, Article

       d. Designation of John Vinas as the representative of the Class, and counsel of record as

          class counsel;

       e. Unpaid wages, attorneys’ fees, costs, and interest pursuant to 29 U.S.C. § 201 et seq.

          and NYLL, Article 6, § 198 (1-a);

       f. An additional and equal amount of unpaid wages as liquidated damages pursuant to

          NYLL, Article 6, § 198;

       g. Penalties of fifty dollars for each work day that Defendants failed to provide Plaintiffs

          and the Class with a wage notice, or a total of five thousand dollars, as provided for

          by NYLL, Article 6, § 198;

       h. Penalties of two hundred and fifty dollars for each work day that Defendants failed to

          provide Plaintiffs and the Class with accurate wage statements, or a total of five

          thousand dollars as provided for by NYLL, Article 6, § 198;

       i. The difference between the wages paid to Plaintiffs and Class Members for work on

          public works projects and the prevailing wage plus supplemental benefit rate at the

          time, as determined by the New York City Comptroller, and interest on said sum;

       j. Issuance of a declaratory judgment that the practices of Defendants complained of

          herein are unlawful under the NYLL.




                                                19
Case 1:19-cv-02921-AMD-RML Document 5 Filed 05/21/19 Page 20 of 20 PageID #: 45



 Dated: May 21, 2019
        New York, New York

                                    THE LAW OFFICES OF JACOB ARONAUER


                                    By:    /s Jacob Aronauer
                                           Jacob Aronauer
                                           225 Broadway, 3rd Floor
                                           New York, NY 10007
                                           (212) 323-6980

                                           Attorney for Plaintiffs




                                      20
